Citation Nr: 0726811	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-24 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1991 to 
August 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the veteran's representative submitted a 
July 2007 written brief presentation that indicated that the 
veteran's claim for special monthly pension is on appeal 
before this Board.  The RO denied that claim in a July 2003 
rating decision and the veteran filed a timely notice of 
disagreement in August 2003.  In the May 2004 statement of 
the case, the RO continued its denial of that claim.  In the 
substantive appeal filed in July 2004, however, the veteran 
indicated both on the face of the VA Form I-9 and within the 
attachment to that form, that he was perfecting an appeal 
only with respect to the two issues identified above.  Since 
the veteran did not file a timely substantive appeal with 
respect to the issue of entitlement to special monthly 
pension, that issue is not before this Board.  

In addition, after the May 2004 statement of the case was 
issued, but before the November 2005 certification of the 
appeal to the Board, the veteran's mother submitted a lay 
statement in support of her son's claim.  Contrary to 
38 C.F.R. § 19.31(b)(1) (2006), the RO did not issue a 
supplemental statement of the case addressing that additional 
evidence.  But since the appeal is being remanded, the 
veteran is not prejudiced by that omission because the agency 
of original jurisdiction can consider that evidence on remand 
when it readjudicates the appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

In the attachment to his substantive appeal, the veteran's 
mother indicated that the veteran's latest treatment records 
at the VA medical facilities in Lakeland, Florida, and in 
Tampa, Florida, should be considered in rendering a decision 
regarding the veteran's condition.  VA has a duty to assist a 
claimant in obtaining evidence to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
Although earlier records from those VA facilities are in the 
claims file, nothing in the claims folder indicates that the 
RO requested the more recent VA treatment records.  VA 
medical treatment records are deemed to be within the control 
of VA and should have been included in the record, as they 
may be determinative of the claim.  Therefore a remand is 
necessary for the purpose of obtaining such records. See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

In January 2003, the RO inquired about any disability claims 
filed with the Social Security Administration (SSA).  A 
printout in the claims folder shows that an SSA claim was 
denied.  Nothing in the claims folder indicates that the RO 
sought those SSA records.  At the November 2003 psychology 
consult at the VA facility in Lakeland, Florida, the veteran 
told the examiner that he had a pending disability claim with 
the Social Security Administration (SSA) at that time.  Then, 
in the January 2004 psychology session, the veteran indicated 
that his SSA claim had been approved.  Since those SSA 
records will likely contain evaluations of the veteran's 
mental health, they are relevant to this appeal and should be 
obtained. 

The statement of the case indicates that requests to the 
Records Management Center, National Personnel Records Center, 
U.S. Army Reserve Personnel Command, and the National 
Archives and Records Administration were returned stating 
that they did not have the veteran's service medical records 
(SMRs).  But the claims file shows that many of those 
requests involved requests for personnel records (which have 
been received in part) rather than for the veteran's SMRs.  
Moreover, there were notations in the claims file about 
rebuilding a file and about files being in Atlanta.  In an 
effort to clarify what steps had been taken with respect to 
the request for SMRs, contact was made with a management 
analyst at the St. Louis Records Management Center.  He 
discovered that the veteran has two, co-existing claims 
files.  One, which is currently at the Board, is identified 
by using the veteran's Social Security number; the other is 
identified by using a claim number (beginning with the letter 
C), and is apparently located at the St. Petersburg RO.  (The 
August 2007 VA Form 119 (Report of Contact) in the claims 
folder that is before the Board specifically identifies that 
claim number.)  Thus, a search for that duplicate claims 
folder should be made, and if complete service medical 
records are not in that folder, a search for SMRs should be 
made using that claims number.  

In addition, the veteran's mother indicated that the veteran 
was hospitalized during service.  The veteran should be 
contacted about where he was hospitalized, so that clinical 
records from that treatment can be obtained.  

The veteran provided a VA Form 21-4142 with respect to 
treatment records from Evaristo Badiola, M.D., from 
February 2002 forward.  But with those treatment records, Dr. 
Badiola indicated that he had begun treating the veteran in 
January 2002 for recurrent, major depression.  Those 
January 2002 records would be relevant in determining the 
veteran's current mental disorders, especially if they 
contain a diagnosis consistent with the criteria of the 
Diagnostic and Statistical Manual of Mental Disorders (Fourth 
ed.) (DSM-IV), as required by 38 C.F.R. § 4.125(a).  Thus, 
the veteran should be asked to supply a waiver to obtain 
those records.  

The July 2004 lay statement by the veteran's mother 
identifies the triggering event or stressor while the veteran 
was in Saudi Arabia as fighting across the border in Kuwait 
and the extreme heat.  Although the veteran did not 
previously respond to the request for details about his 
inservice stressors, ask him again for details of the 
stressful event(s) that he believes triggered PTSD.  

After all the factual development has been completed, the 
veteran should be scheduled for an appropriate examination.  
Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination if VA determines it is necessary to 
decide the claim.  The record contains competent medical 
evidence of several differing diagnoses of mental disorders.  
And there is competent medical evidence that the veteran 
received a psychiatric evaluation during service.  The lay 
statement by the veteran's mother indicates that the 
veteran's mental health symptoms have continued from his 
discharge to the present.  Thus, a medical opinion is needed 
to clarify the veteran's current mental disorders and to 
determine whether any current disability is related to 
service.  38 C.F.R. § 3.159(c)(4).

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Send to the veteran a completed waiver 
form for the January 2002 treatment 
records of Dr. Badiola and ask him to sign 
and return it.   

2.  Ask the veteran to identify where he 
was hospitalized during service and for 
each hospitalization identified, obtain 
the underlying clinical records.  

3.  Ask the veteran to identify the 
stressful event(s) during service that he 
believes triggered PTSD.  

4.  Using the claim number identified in 
the August 2007 report of contact form, 
obtain the duplicate claims folder for 
this veteran.  If the veteran's service 
medical records are not in the duplicate 
claims folder, obtain the service medical 
records or document a determination that 
further efforts to obtain the service 
medical records would be futile.  

5.  Obtain records of the veteran's 
treatment from March 2004 forward from VA 
facilities in Lakeland, Florida, and 
Tampa, Florida.  Associate any evidence 
obtained with the claims folder.  


6.  Obtain Social Security Administration 
records relating to the veteran's 
disability claims.  Associate any evidence 
obtained with the claims folder.  

7.  Only after all the above-described 
development has been completed to the 
extent possible, the veteran should be 
scheduled for an appropriate VA 
compensation and pension examination.  The 
claims file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  A thorough 
history should be obtained from the 
veteran.  All necessary tests should be 
given and any results from such tests 
should be addressed in the examiner's 
report.  

The examiner should identify each current 
diagnosis of a mental disorder.  If PTSD 
is diagnosed, the examiner should identify 
with specificity the stressor(s) upon 
which that diagnosis is based.  

For each diagnosis, the examiner should 
offer an opinion, with complete rationale, 
as to whether it is at least as likely as 
not (that is, whether there is at least a 
50 percent probability) that the diagnosed 
mental disorder is related to service.  
Moreover, to the extent the examiner's 
diagnosis differs from others in the 
claims file, the examiner should: 
(a) address the reasons for those 
differences; and if possible, (b) identify 
whether the current diagnosis represents a 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  

8.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant a supplemental statement of the 
case.  After the appellant has been given 
an opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



